Harlan v. State, Docket No. 62263 (Order of Affirmance, November 13,
                   2013). Thus, this claim is barred by the doctrine of the law of the case.
                   Hall v. State, 91 Nev. 314, 315, 535 P.2d 797, 798 (1975). Accordingly, the
                   district court did not err in denying it.
                                Next, appellant claimed that his guilty plea was unknowing
                   and involuntary due to ineffective assistance of counsel. To prove
                   ineffective assistance of counsel sufficient to invalidate a judgment of
                   conviction based on a guilty plea, a petitioner must demonstrate that his
                   counsel's performance was deficient in that it fell below an objective
                   standard of reasonableness, and resulting prejudice such that there is a
                   reasonable probability that, but for counsel's errors, petitioner would not
                   have pleaded guilty and would have insisted on going to trial.        Hill v.
                   Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988,
                   923 P.2d 1102, 1107 (1996). Both components of the inquiry must be
                   shown. Strickland v. Washington, 466 U.S. 668, 697 (1984).
                                Appellant claimed that counsel was ineffective for failing to
                   provide him with an autopsy report and for failing to investigate gunshot
                   residue before he pleaded guilty. He asserted that the autopsy report
                   supported a theory of self-defense because it indicated an upward
                   trajectory of the bullet into the deceased victim's body, whereas counsel
                   told him that the bullet trajectory was downward and did not support a
                   theory of self-defense. Appellant's claim regarding the autopsy report is
                   barred by the doctrine of the law of the case, as this court has already
                   rejected appellant's contention that counsel did not provide or discuss the
                   autopsy report before entry of the guilty plea.   Harlan v. State, Docket No.
                   62263 (Order of Affirmance, November 13, 2013). As to appellant's claim
                   regarding gunshot residue, appellant failed to demonstrate deficiency or

SUPREME COURT
       OF
    NEVADA
                                                           2
(0) I947A 07ets.
                prejudice. He claimed that counsel should have tested the injured victim's
                hat for gunshot residue because the presence of gunshot residue would
                have shown that the victim was close to him when the gun was fired, and
                that counsel should have tested a scratch mark on the ground to
                determine whether the scratch was made by a bullet. However, the
                presence of gunshot residue would not have been favorable to appellant
                given the victim's preliminary hearing testimony that the victim was close
                to appellant when the gun was fired and was likely hit on the head by the
                gun, and appellant did not explain how the presence of gunshot residue on
                the scratch mark would have impacted his decision to enter a plea.
                Therefore, the district court did not err in denying these claims.
                            Appellant also claimed that counsel failed to "produce findings
                made by Special Public Defender office, expert witness" and failed to
                "follow up on first Habeas Corpus denial." Appellant failed to demonstrate
                deficiency or prejudice, as his claims were bare and naked.     See Hargrove
                v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the
                district court did not err in denying these claims.
                            Next, appellant claimed that the district court was biased and
                unable to be impartial in ruling on the presentence motion to withdraw his
                guilty plea because the district court improperly participated in the plea
                negotiations. This claim was outside the scope of claims permissible in a
                post-conviction petition for a writ of habeas corpus challenging a judgment
                of conviction arising from a guilty plea.     See NRS 34.810(1)(a). To the
                extent that appellant claimed that his guilty plea was not freely entered
                because of the district court's involvement in the plea negotiations, this
                claim is belied by the record because there was no improper involvement



SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 1947A meo
                by the district court. Therefore, the district court did not err in denying
                this claim. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Hardesty


                                                            se   irr
                                                                   a‘:            J.
                                                   Douglas


                                                             0-att7                J.
                                                   Cherry



                cc: Hon. Douglas W. Herndon, District Judge
                     Will Henry Harlan
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                     4
(0)1947A    e